Citation Nr: 1131098	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  08-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the neck, to include torticollis and cervical spine arthritis. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran, who is the appellant, had active service from October 1950 to October 1952. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Veteran failed to appear at a scheduled hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

In the April 2011 VA Form 1-646, Statement of Accredited Representative, a claim for service connection for tinnitus was set forth, and the Board notes that on official examination in September 2010 the Veteran reported having had tinnitus, due to exposure to the loud noise of heavy artillery, since 1954.  This claim has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic disability of the neck is, by the Veteran's admission, first shown in 1973 over two decades after discharge from military service.  

2.  While there are clinical notations of arthritis of the cervical spine initially made decades after military service, arthritis of the cervical spine is not radiologically documented and no disability of the cervical spine, including arthritis and torticollis, is shown to be related to the Veteran's military service.  


CONCLUSION OF LAW

A chronic disability of the neck, to include cervical torticollis and cervical spine arthritis, was not incurred in or aggravated during active service nor may arthritis be presumed to be of service origin.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter dated in January 2008.  This letter informed the Veteran of the types of information and evidence not of record needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  It also notified him of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  VA provided the Veteran notice pertinent to the downstream disability rating and effective date elements of a claim for service connection, as required by Dingess.  

The January 2008 RO letter informed the Veteran that his service treatment records (STRs) may have been destroyed in a 1973 fire and he was informed of the types of evidence which could substitute for the STRs.  Subsequently, it was confirmed that no STRs could be located and that if his records were present at the National Personnel Records Center in 1973 they would have been in the area that suffered the most damage in the fire and may have been destroyed.  If it was alleged that the Veteran had been treated (for his claimed disability) it was suggested that a search be made for sick or morning reports. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

The only STR record on file is the October 1952 examination for service discharge.  His other STRs were apparently destroyed in a fire.  

No additional search for STRs has been made, e.g., searching for sick or morning reports, because the Veteran has never contended or alleged that he was seen or treated for either disability of the neck or for a hearing loss.  The Veteran failed to appear for a personal hearing.   The RO has also obtained private clinical records.  

The Veteran has not been afforded a VA examination to determine whether any current neck disability, including torticollis or reported cervical spine arthritis, is related to his military service.  

Under the duty to assist, 38 U.S.C.A. § 5103A(a)(1), VA "shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim" and this includes providing a medical opinion and examination when necessary to make a decision.  38 U.S.C.A. § 5103A(d).  An opinion is necessary where there is (1) competent evidence of a current disability or persistent symptoms or recurring symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) the evidence "indicates' that the disability or symptoms thereof may be associated with military service or with another service-connected disability (this is a low threshold that can be satisfied by competent evidence showing postservice treatment or other possible association with service, 38 C.F.R. § 3.159(c)(4)(C)(ii)), and (4) insufficient competent medical evidence on file for VA to make a decision.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i).

Here, reference has been made to the Veteran's being presumed to have been in sound condition at service entrance in light of a clinical notation on the report of the October 1952 separation examination of "strain of muscles - left lower costal region - posteriorly - EPTS - aggravated by service."  However, the Veteran is not claiming service connection for disability of the lower costal region.  See Wallin v. West, 11 Vet. App. 509, 511 (1998) (Costal chondritis is an inflammation of the cartilage pertaining to a rib or ribs.).  Moreover, the Veteran has conceded that his torticollis first manifested in 1973, decades after his military service and he has not submitted any evidence or set forth any theory as to how his torticollis is related to military service or how any cervical arthritis, even if it were radiologically documented and which also was first clinically reported decades after service, may be related to his military service.  Accordingly, a VA examination has not been requested in this case, despite the heightened duty to assist which arises in cases in which a Veteran's STRs are missing.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

The October 1952 service separation examination shows that the Veteran had a "[s]train of muscle - left lower costal region - posteriorly - EPTE - aggravated."  

Private clinical records show that in March 1973 the Veteran developed the sudden onset of torticollis.  Thereafter, he received treatment which included injections of Botox and there are clinical notations that he had surgery in 1976 which the record indicates was blocking or severing some spinal accessory nerves.  

A February 2003 private clinical record indicates that prior X-rays had shown a bone fusion in the Veteran's neck.  It was explained to the Veteran that his problems associated with torticollis were certainly musculoskeletal in origin.  

A February 2008 statement from J. V., in the office of Dr. P. P. reflects that the Veteran was a patient and had severe degenerative arthritis "in/around" the neck area.  

In a March 2008 statement the Veteran reported that his neck problems began in March 1973.  Thereafter, he had been told he had torticollis.  He had had acupuncture treatments followed by Botox.  In July 1976 he had brain surgery and in December 1976 he had neck surgery.  

In July 2008 a statement from J. B., in the office of Dr. P. P. reflects that the Veteran had been treated for spasmodic torticollis for many years, receiving Botox injections every three months which he should continue to have in the future. 

In October 2010 Dr. H. B. M. reported having treated the Veteran for many years.  He had a long history of problems with his neck.  In 1976 he had surgery on his neck. He had developed torticollis with severe muscle spasm stemming from his cervical problem and required injections of Botox every three months.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  Under 38 C.F.R. § 3.303(b) the 2nd and 3rd elements may be established by demonstrating continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

If a veteran's STRs are unavailable, VA's duties to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Where the "service medical records are missing... the Board [may not] wrongly equate the absence of medical corroboration with 'negative evidence.'  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  However, the absence of STRs does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit of the doubt doctrine.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Also, having lost or fire-related STRs does not create an adverse presumption against VA.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

The notation on the report of the examination for service discharge in October 1952 of the Veteran's having a strain of muscle in the lower costal region is not shown to bear any relationship to his current neck or pathology of the cervical spine.  

It is neither shown nor alleged that the Veteran had chronic disability of the neck, including torticollis and arthritis of the cervical spine, during service or that cervical spine arthritis had its onset within one year of the Veteran's October 1952 discharge from active service.  Nor is torticollis shown prior to its sudden and inexplicable onset in 1973.  Moreover, arthritis of the cervical spine, which was also first diagnostically suspected after the 1973 onset of torticollis, has never been radiologically (by X-rays) established.  

Although numerous private clinical records are on file, none antedate any disability of the neck, and particularly the Veteran's current torticollis as well as putative cervical spine arthritis, to a point in time prior to the sudden and unexplained onset of torticollis in 1973 or otherwise relates any cervical spine disability to the Veteran's period of military service or any event or incident of such military service.  

Stated simply, the Veteran's current torticollis and, if any, arthritis of the cervical spine, had their onset decades after military service, and the Veteran does not contend otherwise.  More to the point, he does not relate any current disability of the cervical spine to any event or incident during his military service.  

Since, for these reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a disability of the neck, to include torticollis and cervical spine arthritis, is not warranted.  


ORDER

Service connection for a disability of the neck, to include torticollis and cervical spine arthritis, is denied.  


REMAND

The Veteran's DD 214 shows that his most significant assignment was with Battery C 103rd Field Artillery Battalion APO 112.  The October 1952 service separation examination shows that audiometric testing was not conducted and that the Veteran's hearing of the whispered and spoken voice was 15/15 in each ear.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

On official examination in September 2010 it was indicated that the Veteran reported that he had not participated in combat, although he related that he had had a hearing loss for 50 years and that he had been exposed to heavy artillery.  It was noted that the earliest clinical evidence of hearing loss was a report of a November 2007 private audiometric examination which had revealed a hearing loss in both ears above 1,000 Hertz (Hz).  The current official audiometric testing revealed pure tone thresholds of over 45 decibels in the right ear at 2,000 through 4,000 Hz and 40 decibels or more from 1,000 through 4,000 Hz in the left ear.  The diagnosis was a bilateral high frequency sensorineural hearing loss.  

As to whether the Veteran's bilateral high frequency sensorineural hearing loss was related to inservice artillery noise exposure, the response was that he had not experienced combat and at discharge was able to understand whispered speech.  He had worked in classrooms for many years without seeking help for any hearing problem.  With his current hearing loss he would be unable to understand whispered speech.  His hearing loss had progressed since the audiometric screening in 2007, so it was likely that there were other etiologies for his severe high frequency hearing loss.  Thus, the severe high frequency hearing loss was not likely secondary to military noise exposure.  

Unfortunately, it is not apparent whether at the time of the official examination inservice exposure loud noise from artillery fire was conceded.  Also, if he was exposed to loud noise from artillery fire, as opposed to the notation in the report that he was not in combat, the opinion did not specifically address the impact, if any, of the Veteran's exposure to loud noise from artillery fire.  

In this regard, VBA Fast Letter Number 10-35, issued in September 2010, calls for adjudicators to make a determination of potential inservice noise exposure and if service records do not document such exposure, to use a Duty Military Occupational Specialty (MOS) Noise Exposure Listing (which is a non-exclusive means of establishing inservice noise exposure) and if the duty position indicates a "Highly" or "Moderate" probability of hazardous noise exposure, then such noise exposure is to be conceded for establishing an inservice event.  If this is done, and there is evidence of current hearing loss, a VA nexus examination should be conducted, including informing the examiner that the level of probable exposure, highly probable or moderately probable, is conceded.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The case should be handled in accordance with the guidelines set forth in VBA Fast Letter Number 10-35.  

2.  Schedule the Veteran for a VA examination to determine if the Veteran's currently has hearing loss by VA standards in either ear and, if so, the nature, etiology, and time of onset of any such hearing loss.  

The claims folder must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, particularly report of the examination for service discharge reflecting that hearing acuity of the whispered and spoken voice was 15\15 in each ear, and offer comments and an opinion as to whether any hearing loss that the Veteran now has, if any, is at least as likely as not related to any inservice history of noise exposure.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor. 

3.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claim file or, in the alternative, the claim file, must be made available to the examiner for review.  

4.  Thereafter, review the claim file.  If any development is incomplete, including if the examination report does not contain sufficient information or response to the question posed, take corrective action before readjudicating the claim.  38 C.F.R. § 4.2. 

5.  After the above action is completed, adjudicate the claim.  If the decision remains adverse to the Veteran, furnished the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


